Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 1 of 103 PageID: 1



Charles M. Lizza                         Of Counsel:
William C. Baton
SAUL EWING ARNSTEIN & LEHR LLP           Preston K. Ratliff II
One Riverfront Plaza, Suite 1520         Joseph M. O’Malley, Jr.
Newark, NJ 07102                         Yousef M. Mian
(973) 286-6700                           Edwin Mok
clizza@saul.com                          PAUL HASTINGS LLP
wbaton@saul.com                          200 Park Avenue
                                         New York, NY 10166
                                         (212) 318-6000
Attorneys for Plaintiffs
Sucampo AG, Sucampo Pharmaceuticals,     Attorneys for Plaintiffs
Inc., Sucampo Pharma, LLC, Takeda        Sucampo AG, Sucampo Pharmaceuticals, Inc.,
Pharmaceutical Company Limited, Takeda   and Sucampo Pharma, LLC
Pharmaceuticals USA, Inc., and Takeda
Pharmaceuticals America, Inc.            William F. Cavanaugh
                                         Aileen M. Fair
                                         PATTERSON BELKNAP WEBB & TYLER LLP
                                         1133 Avenue of the Americas
                                         New York, NY 10036
                                         (212) 336-2000

                                         Attorneys for Plaintiffs
                                         Takeda Pharmaceutical Company Limited,
                                         Takeda Pharmaceuticals USA, Inc., and Takeda
                                         Pharmaceuticals America, Inc.

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

SUCAMPO AG, SUCAMPO
PHARMACEUTICALS, INC.,
SUCAMPO PHARMA LLC, TAKEDA
PHARMACEUTICAL COMPANY
LIMITED, TAKEDA                                     Civil Action No. ___________
PHARMACEUTICALS USA, INC. and
TAKEDA PHARMACEUTICALS                                 COMPLAINT FOR
AMERICA, INC.,                                      PATENT INFRINGEMENT

                  Plaintiffs,                           (Filed Electronically)
            v.
SUN PHARMACEUTICAL INDUSTRIES,
LTD. and SUN PHARMACEUTICAL
INDUSTRIES, INC.,

                   Defendants.
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 2 of 103 PageID: 2



               Plaintiffs Sucampo AG, Sucampo Pharmaceuticals, Inc., and Sucampo Pharma

LLC (collectively, “Sucampo”) and Takeda Pharmaceutical Company Limited, Takeda

Pharmaceuticals USA, Inc., and Takeda Pharmaceuticals America, Inc. (collectively, “Takeda”)

(together with Sucampo, “Plaintiffs”), for their Complaint against Defendants Sun

Pharmaceutical Industries, Ltd. (“Sun Ltd.”) and Sun Pharmaceutical Industries, Inc. (“Sun

Inc.”) (collectively, “Sun” or “Defendants”), hereby allege as follows:

                                        THE PARTIES

               1.     Sucampo AG is a Swiss corporation having a primary place of business at

Baarerstrasse 22, CH-6300, Zug, Switzerland.

               2.     Sucampo Pharmaceuticals, Inc. is a corporation having a principal place of

business at 1425 US Route 206, Bedminster, New Jersey 07921.

               3.     Sucampo Pharma LLC, which merged with a Japanese corporation

previously known as R-Tech Ueno, Ltd., is a wholly-owned subsidiary of Sucampo

Pharmaceuticals, Inc., having a principal place of business at 1-1-7 Uchisaiwaicho, Chiyoda-ku,

Tokyo 100-0011, Japan.

               4.     Takeda Pharmaceutical Company Limited is a Japanese corporation

having a principal place of business at 1-1, Doshomachi 4-chome, Chuo-ku, Osaka 540-8645,

Japan.

               5.     Takeda Pharmaceuticals USA, Inc. is a corporation jointly owned by

Takeda Pharmaceutical Company Limited and non-party Takeda Pharmaceuticals International

AG, having a principal place of business at One Takeda Parkway, Deerfield, Illinois 60015.




                                               -2-
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 3 of 103 PageID: 3



               6.      Takeda Pharmaceuticals America, Inc. is a wholly-owned subsidiary of

Takeda Pharmaceuticals USA, Inc., having a principal place of business at One Takeda Parkway,

Deerfield, Illinois 60015.

               7.      Upon information and belief, Sun Ltd. is a corporation organized and

existing under the laws of India, having a principal place of business at CTS No. 201 B/1,

Western Express Highway, Goregaon (E), Mumbai, Maharashtra, India 400063.

               8.      In a Notice Letter dated September 18, 2018 (the “Sun Notice Letter”)

sent to Sucampo, Sun Ltd. represented that it has “a principal place of business at 2

Independence Way, Princeton, NJ, 08540.”

               9.      Upon information and belief, Sun Inc. is a corporation organized and

existing under the law of the State of Michigan, having principal places of business in the State

of New Jersey, including, but not limited to, the following business addresses: (1) 270 Prospect

Plains Road, Cranbury, New Jersey 08512 and (2) 2 Independence Way, Princeton, New Jersey

08540.

               10.     Upon information and belief, Sun Inc. is a wholly-owned subsidiary and

agent of Sun Ltd.

               11.     Upon information and belief, Sun Inc. is registered with the State of New

Jersey’s Division of Revenue and Enterprise Services as a business operating in New Jersey

under Business ID Nos. 0100954087 and 0100970132.

               12.     Upon information and belief, Sun Inc. is registered with the State of New

Jersey’s Department of Health as a drug manufacturer and wholesaler the under Registration No.

5003437.




                                              -3-
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 4 of 103 PageID: 4



                13.     Upon information and belief, Sun Inc. has appointed the Corporation Trust

Company, 820 Bear Tavern Road, West Trenton, New Jersey 08628, as its registered agent for

service of process.

                14.     Upon information and belief, Sun Inc. maintains several places of business

in the State of New Jersey, including, but not limited to, the following business addresses: (1)

270 Prospect Plains Road, Cranbury, New Jersey 08512; (2) 1 Commerce Drive, Cranbury, New

Jersey 08512; (3) 2 Independence Way, Princeton, New Jersey 08540; and (4) 6 Hollywood

Court, South Plainfield, New Jersey 07080.

                15.     Upon information and belief, Sun Inc. develops, manufactures, and/or

imports generic pharmaceutical versions of branded products for sale and use throughout the

United States, including in this Judicial District. Upon information and belief, Sun Inc. markets,

distributes, and/or sells generic pharmaceutical versions of branded products throughout the

United States, including in this Judicial District.

                16.     Upon information and belief, Sun Ltd., either directly or through one or

more of its wholly-owned subsidiaries and/or agents, develops, manufactures, and/or imports

generic pharmaceutical versions of branded products for sale and use throughout the United

States, including in this Judicial District. Upon information and belief, Sun Ltd., either directly

or through one or more of its wholly-owned subsidiaries and/or agents, markets, distributes,

and/or sells generic pharmaceutical versions of branded products throughout the United States,

including in this Judicial District.

                                  JURISDICTION AND VENUE

                17.     This is a civil action for infringement of United States Patent Nos.

7,795,312, 8,097,653, 8,389,542, 8,026,393, 8,338,639, 8,779,187, and 8,748,481 (collectively,




                                                 -4-
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 5 of 103 PageID: 5



“the patents-in-suit”). This action arises under the Patent Laws of the United States, 35 U.S.C.

§ 100 et seq.

                18.    This Court has jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. §§ 1331 and 1338(a).

                19.    Venue is proper in this Court under 28 U.S.C. § 1400(b) because Sun has

committed acts of infringement and has a regular and established place of business in this

Judicial District.

                20.    This Court has personal jurisdiction over, and venue is proper as to, Sun

Ltd. and Sun Inc. because, inter alia, Sun Ltd. and Sun Inc. have each committed, or aided,

abetted, contributed to, or participated in the commission of, acts of patent infringement,

including acts in the State of New Jersey, that have led to foreseeable harm and injury to

Plaintiffs in the State of New Jersey.

                21.    Upon information and belief, Sun Ltd. and Sun Inc. are agents of each

other with respect to formulating, manufacturing, packaging, marketing, and/or selling

pharmaceutical products throughout the United States, and will do the same with respect to Sun’s

proposed products that are the subject of Abbreviated New Drug Application (“ANDA”) No.

212292, for which Sun has sought approval from the United States Food and Drug Administration

(“FDA”).

                22.    Upon information and belief, Sun Ltd. and Sun Inc. are acting in concert

with each other with respect to formulating, manufacturing, packaging, marketing, and/or selling

pharmaceutical products throughout the United States, and will do the same with respect to Sun’s

proposed products that are the subject of ANDA No. 212292, for which Sun has sought approval

from the FDA.




                                               -5-
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 6 of 103 PageID: 6



               23.     Upon information and belief, Sun Ltd., alone and/or together with its

affiliate and agent Sun Inc., filed or caused to be filed ANDA No. 212292 with the FDA.

               24.     Upon information and belief, Sun Inc. acts at the direction, and for the

benefit, of Sun Ltd., and is controlled and/or dominated by Sun Ltd.

               25.     Sun Ltd. sent the Sun Notice Letter, stating that the FDA has received

ANDA No. 212292 seeking approval to commercially manufacture, use, market or sell generic

lubiprostone capsules 8 mcg and 24 mcg (the “ANDA Products”) in the United States, including,

upon information and belief, in the State of New Jersey, prior to the expiration of the patents-in-

suit.

               26.     Upon information and belief, the actions of Sun Inc. of, inter alia, causing

to be filed ANDA No. 212292 and maintaining its distribution channels including in the State of

New Jersey, establish that if granted approval, Sun Inc. will commercially manufacture, use,

offer to sell, sell, and/or import the ANDA Products throughout the United States, including in

New Jersey.

               27.     This Court has personal jurisdiction over, and venue is proper as to, Sun

Inc. because, inter alia, it: (1) has purposely availed itself of the privilege of doing business in

New Jersey, including securing a New Jersey wholesale drug distributor’s license (Registration

No. 5003437) and New Jersey Business Entity identification numbers (Registration Nos.

0100954087 and 0100970132); (2) develops, manufactures, and/or imports generic

pharmaceutical versions of branded products for sale and use throughout the United States,

including in the State of New Jersey; (3) directly or indirectly markets, distributes, and/or sells

its generic pharmaceutical drugs in the State of New Jersey; (4) directly or indirectly maintains

pervasive, continuous, and systematic contacts with the State of New Jersey, including through a




                                                 -6-
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 7 of 103 PageID: 7



network of wholesalers and distributors, for the purposes of marketing, distribution, and/or sale

of generic pharmaceutical drugs in New Jersey; (5) has employees and maintains several places

of business located in New Jersey; and (6) enjoys substantial income from sales of its generic

pharmaceutical drugs in the State of New Jersey.

                28.     Upon information and belief, Sun Inc. purposefully has conducted and

continues to conduct business in this Judicial District. Upon information and belief, Sun Inc.

works in concert with its agents with respect to the regulatory approval, manufacturing,

marketing, sale, and distribution of its generic pharmaceutical products throughout the United

States, including in this Judicial District.

                29.     Sun has not contested venue in at least seven actions brought in this

Judicial District in the last five years. See, e.g., Civil Action Nos. 18-11630, 17-8819, 17-5015,

15-8017, 14-6397, 14-4307.

                30.     Additionally, the business of Sun Inc. involves challenging patents held by

branded pharmaceutical companies, including in this Judicial District. Sun Inc. has routinely

consented to jurisdiction and venue in this Court, and availed itself of the protections afforded by

this Court, including by asserting Counterclaims in this Court. See, e.g., Celgene Corp. v. Sun

Pharma Global FZE, et al., Civil Action No. 18-11630 (SDW)(LDW) (D.N.J.); Boehringer

Ingelheim Pharmaceuticals Inc., et al., v. Sun Pharmaceutical Industries, Ltd., et al., Civil

Action No. 17-8819 (MAS)(LHG) (D.N.J.); Otsuka Pharmaceutical Co. v. Sun Pharmaceutical

Industries, Ltd., Civil Action No. 14-6397 (JBS)(KMW) (D.N.J.); Otsuka Pharmaceutical Co. v.

Sun Pharmaceutical Industries, Ltd., et al., Civil Action No. 14-4307 (JBS)(KMW) (D.N.J.).

                31.     Pursuant to 28 U.S.C. § 1391(c)(3), Sun Ltd. may be sued in any judicial

district because it does not reside in the United States.




                                                 -7-
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 8 of 103 PageID: 8



                32.     This Court has personal jurisdiction over, and venue is proper as to, Sun

Ltd. because, inter alia, it: (1) holds Drug Master File No. 032472 for lubiprostone, the active

pharmaceutical ingredient in the ANDA Products; (2) directs and/or controls Sun Inc.; (3) makes

its generic pharmaceutical drugs available in the United States, including in New Jersey, through

Sun Inc., which has at least two places of business in New Jersey; (4) directly or indirectly

markets, distributes, and/or sells its generic pharmaceutical drugs in the State of New Jersey; (5)

directly or indirectly maintains pervasive, continuous, and systematic contacts with the State of

New Jersey, including through a network of wholesalers and distributors, for the purposes of

marketing, distribution, and/or sale of generic pharmaceutical drugs in New Jersey; and (6)

enjoys substantial income from sales of its generic pharmaceutical drugs in the State of New

Jersey.

                33.     Upon information and belief, Sun Ltd. purposefully has conducted and

continues to conduct business in this Judicial District. Upon information and belief, Sun Ltd.

works in concert with its agents with respect to the regulatory approval, manufacturing,

marketing, sale, and distribution of its generic pharmaceutical products throughout the United

States, including in this Judicial District.

                34.     Additionally, the business of Sun Ltd. involves challenging patents held

by branded pharmaceutical companies, including in this Judicial District. Sun Ltd. has routinely

consented to jurisdiction and venue in this Court, and availed itself of the protections afforded by

this Court, including by asserting Counterclaims in this Court. See, e.g., Celgene Corp. v. Sun

Pharma Global FZE, et al., Civil Action No. 18-11630 (SDW)(LDW) (D.N.J.); Boehringer

Ingelheim Pharmaceuticals Inc., et al., v. Sun Pharmaceutical Industries, Ltd., et al., Civil

Action No. 17-8819 (MAS)(LHG) (D.N.J.); Jazz Pharmaceuticals, Inc., et al. v. Sun




                                               -8-
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 9 of 103 PageID: 9



Pharmaceutical Industries, Ltd., et al., Civil Action No. 15-8229 (ES)(JAD) (D.N.J.);

Boehringer Ingelheim Pharmaceuticals. Inc., et al. v. Sun Pharmaceutical Industries Ltd., et al.,

Civil Action No. 15-5982 (PGS)(TJB) (D.N.J.); Jazz Pharmaceuticals, Inc. v. Sun

Pharmaceutical Industries, Ltd., et al., Civil Action No. 15-3217 (ES)(JAD) (D.N.J.); Otsuka

Pharmaceutical Co., Ltd. v. Sun Pharmaceutical Industries Ltd., et al., Civil Action No. 14-6397

(JBS)(KMW) (D.N.J.); Otsuka Pharmaceutical Co., Ltd. v. Sun Pharmaceutical Industries, Inc.,

et al., Civil Action No. 14¬4307 (JBS)(KMW) (D.N.J.). Sun Ltd. has further availed itself of the

jurisdiction of this Court by previously initiating litigations in this Court.     See, e.g., Sun

Pharmaceutical Industries Ltd., et al. v. Altana Pharma AG, et al., Civil Action No. 05-2391

(KSH) (D.N.J.).

               35.       Alternatively, to the extent the above facts do not establish personal

jurisdiction over Sun Ltd., this Court may exercise jurisdiction over Sun Ltd. pursuant to Federal

Rule of Civil Procedure 4(k)(2) because: (a) Plaintiffs’ claims arise under federal law; (b) Sun

Ltd. would be a foreign defendant not subject to personal jurisdiction in the courts of any state;

and (c) Sun Ltd. has sufficient contacts with the United States as a whole, including, but not

limited to, manufacturing and selling generic pharmaceutical products that are distributed

throughout the United States, such that this Court’s exercise of jurisdiction over Sun Ltd.

satisfies due process.




                                               -9-
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 10 of 103 PageID: 10



                                   THE PATENTS-IN-SUIT

               36.     Sucampo Pharmaceuticals, Inc. holds approved New Drug Application

(“NDA”) No. 021908, under which the FDA granted approval on January 31, 2006 for 24 mcg

lubiprostone capsules and on April 29, 2008 for 8 mcg lubiprostone capsules, both marketed in

the United States under the trade name AMITIZA®.

               37.     AMITIZA® (lubiprostone) capsules approved in NDA No. 021908 are

indicated for the treatment of chronic idiopathic constipation in adults and the treatment of

opioid-induced constipation in adult patients with chronic, non-cancer pain. In addition,

AMITIZA® (lubiprostone) capsules are indicated for the treatment of irritable bowel syndrome

with constipation (“IBS-C”) in women ≥ 18 years old.

               38.     Sucampo AG owns United States Patent No. 7,795,312 (“the ’312 patent”)

titled, “Method for Treating Abdominal Discomfort.” The ’312 patent was duly and legally

issued on September 14, 2010. A copy of the ’312 patent is attached as Exhibit A.

               39.     Sucampo AG owns United States Patent No. 8,097,653 (“the ’653 patent”)

titled, “Dosage Unit Comprising a Prostaglandin Analog for Treating Constipation.” The ’653

patent was duly and legally issued on January 17, 2012. A copy of the ’653 patent is attached as

Exhibit B.




                                               - 10 -
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 11 of 103 PageID: 11



               40.    Sucampo AG owns United States Patent No. 8,389,542 (“the ’542 patent”)

titled, “Dosage Unit Comprising a Prostaglandin Analog for Treating Constipation.” The ’542

patent was duly and legally issued on March 5, 2013. A copy of the ’542 patent is attached as

Exhibit C.

               41.    Sucampo AG and Sucampo Pharma LLC co-own United States Patent

No. 8,026,393 (“the ’393 patent”) titled, “Soft-Gelatin Capsule Formulation.” The ’393 patent

was duly and legally issued on September 27, 2011. A copy of the ’393 patent is attached as

Exhibit D.

               42.    Sucampo AG and Sucampo Pharma LLC co-own United States Patent

No. 8,338,639 (“the ’639 patent”) titled, “Soft-Gelatin Capsule Formulation.” The ’639 patent

was duly and legally issued on December 25, 2012. A copy of the ’639 patent is attached as

Exhibit E.

               43.    Sucampo AG and Sucampo Pharma LLC co-own United States Patent

No. 8,779,187 (“the ’187 patent”) titled, “Soft-Gelatin Capsule Formulation.” The ’187 patent

was duly and legally issued on July 15, 2014. A copy of the ’187 patent is attached as Exhibit F.

               44.    Sucampo AG owns United States Patent No. 8,748,481 (“the ’481 patent”)

titled, “Method for Treating Gastrointestinal Disorder.” The ’481 patent was duly and legally

issued on June 10, 2014. A copy of the ’481 patent is attached as Exhibit G.

               45.    Takeda Pharmaceutical Company Limited is an exclusive licensee to the

patents-in-suit. Takeda Pharmaceuticals USA, Inc. is a sublicensee of Takeda Pharmaceutical

Company Limited. Takeda Pharmaceuticals America, Inc. is a sublicensee of Takeda

Pharmaceuticals USA, Inc.




                                              - 11 -
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 12 of 103 PageID: 12



               46.     The patents-in-suit are listed in the FDA publication entitled Approved

Drug Products with Therapeutic Equivalence Evaluations (“the Orange Book”) for AMITIZA®.

                      SUN ANDA NO. 212292 AND NOTICE LETTER

               47.     Upon information and belief, Sun Ltd. and Sun Inc. submitted or caused to

be submitted ANDA No. 212292 to the FDA, including a certification with respect to the

patents-in-suit under § 505(j)(2)(A)(vii)(IV) of the Federal Food, Drug and Cosmetic Act (21

U.S.C. § 355) (“Paragraph IV Certification”), seeking approval to engage in the commercial

manufacture, use, offer for sale, or sale within the United States, or importation into the United

States, of the ANDA Products prior to expiration of the patents-in-suit.

               48.     Upon information and belief, on or about September 18, 2018, Sun Ltd.

sent the Sun Notice Letter to Sucampo. The Sun Notice Letter represented that ANDA No.

212292 contained Paragraph IV Certifications with respect to the ’312, ’393, ’639, ’653, ’542,

’187, and ’481 patents, and that Sun Ltd. sought approval of ANDA No. 212292 prior to the

expiration of those patents.

               49.     Plaintiffs commenced this action within 45 days of the date of receipt of

the Sun Notice Letter dated September 18, 2018.

                       INFRINGEMENT OF THE PATENTS-IN-SUIT

               50.     Plaintiffs repeat and re-allege paragraphs 1-49 as if fully set forth herein.

               51.     Sun Ltd. and Sun Inc. are jointly and severally liable for any infringement

of the patents-in-suit because, upon information and belief, Sun Ltd. and Sun Inc. actively and

knowingly caused to be submitted, assisted with, participated in, contributed to, and/or directed

the submission of ANDA No. 212292 and the Paragraph IV Certification to the FDA.




                                               - 12 -
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 13 of 103 PageID: 13



               52.     By seeking approval of ANDA No. 212292 to engage in the commercial

manufacture, use, offer for sale, or sale within the United States, or importation into the United

States, of the ANDA Products prior to the expiration of the ’312, ’653, ’542, ’393, ’639, ’187,

and ’481 patents, Sun has infringed one or more claims of those patents under 35 U.S.C.

§ 271(e)(2)(A).

               53.     If Sun manufactures, uses, offers to sell, or sells within the United States,

or imports into the United States, the ANDA Products prior to the expiration of the ’312, ’653,

’542, ’393, ’639, ’187, and ’481 patents, Sun will infringe one or more claims of those patents

under 35 U.S.C. § 271(a), (b) or (c).

               54.     Separate and apart from assertions of invalidity, the Sun Notice Letter

does not deny or dispute infringement of Claims 7-12 and 18-22 of the ’312 patent, Claims 1-13

of the ’542 patent, Claims 1-9 and 11-21 of the ’393 patent, Claims 1-8, 10, 12, 15, 17, 20-21,

and 23 of the ’639 patent, Claims 1-9, 11-13, 15, and 16 of the ’187 patent, and Claims 1-13 and

15-17 of the ’481 patent.

               55.     Plaintiffs are entitled to relief provided by 35 U.S.C. § 271(e)(4),

including an order of this Court that the effective date of the approval of Sun’s ANDA be a date

that is not earlier than the expiration date of the ’312, ’653, ’542, ’393, ’639, ’187, and ’481

patents, or any later expiration of any patent term extension or exclusivity for these patents to

which Plaintiffs are or become entitled.

               56.     Plaintiffs are entitled to a declaration that, if Sun commercially

manufactures, uses, offers for sale, or sells the ANDA Products within the United States, imports

the ANDA Products into the United States, or induces or contributes to such conduct, Sun will




                                                - 13 -
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 14 of 103 PageID: 14



infringe the ’312, ’653, ’542, ’393, ’639, ’187, and ’481 patents under 35 U.S.C. § 271(a), (b), or

(c).

               57.     Plaintiffs will be irreparably harmed by Sun’s infringing activities unless

those activities are enjoined by this Court. Plaintiffs do not have an adequate remedy at law.

                                     PRAYER FOR RELIEF

               Plaintiffs request that the Court grant the following relief:

               A.      An Order adjudging and decreeing that Sun has infringed the ’312, ’653,

’542, ’393, ’639, ’187, and ’481 patents by submitting ANDA No. 212292 to the FDA;

               B.      A permanent injunction pursuant to 35 U.S.C. § 271(e)(4)(B) or 35

U.S.C. § 283 restraining and enjoining Sun, its directors, officers, agents, attorneys, affiliates,

divisions, successors and employees, and those acting in concert with Sun, from infringing the

’312, ’653, ’542, ’393, ’639, ’187, and ’481 patents by the commercial manufacture, use, offer

for sale, or sale within the United States, or importation into the United States, of any drug

product claimed in the aforementioned patents;

               C.      An Order pursuant to 35 U.S.C. § 271(e)(4)(A) decreeing that the effective

date of any approval of ANDA No. 212292 be a date that is not earlier than the expiration date of

the ’312, ’653, ’542, ’393, ’639, ’187, and ’481 patents, or any later expiration of any patent term

extension or exclusivity for the aforementioned patents to which Plaintiffs are or become

entitled;

               D.      That Plaintiffs be awarded monetary relief to the extent Sun commercially

manufactures, uses, offers for sale, or sells within the United States, or imports into the United

States any product that infringes or induces or contributes to the infringement of the ’312, ’653,

’542, ’393, ’639, ’187, and ’481 patents within the United States prior to the expiration of the




                                                - 14 -
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 15 of 103 PageID: 15



aforementioned patents, including any later expiration of any patent term extension or

exclusivity for the patents to which Plaintiffs are or become entitled, and that any such monetary

relief be awarded to Plaintiffs with prejudgment interest; and

               E.     Such other and further relief as the Court may deem just and proper.


Dated: October 30, 2018                        By: s/ Charles M. Lizza
                                                   Charles M. Lizza
                                                   William C. Baton
                                                    SAUL EWING ARNSTEIN & LEHR LLP
                                                   One Riverfront Plaza, Suite 1520
                                                   Newark, NJ 07102
                                                   (973) 286-6700
                                                   clizza@saul.com
                                                   wbaton@saul.com

                                                       Attorneys for Plaintiffs
                                                       Sucampo AG, Sucampo Pharmaceuticals,
                                                       Inc., Sucampo Pharma, LLC, Takeda
                                                       Pharmaceutical Company Limited, Takeda
                                                       Pharmaceuticals USA, Inc., and Takeda
                                                       Pharmaceuticals America, Inc.


                                                       Of Counsel:

                                                       Preston K. Ratliff II
                                                       Joseph M. O’Malley, Jr.
                                                       Yousef M. Mian
                                                       Edwin Mok
                                                       PAUL HASTINGS LLP
                                                       200 Park Avenue
                                                       New York, NY 10166
                                                       (212) 318-6000

                                                       Attorneys for Plaintiffs
                                                       Sucampo AG, Sucampo Pharmaceuticals,
                                                       Inc. and Sucampo Pharma, LLC

                                                       William F. Cavanaugh
                                                       Aileen M. Fair
                                                       PATTERSON BELKNAP WEBB & TYLER LLP
                                                       1133 Avenue of the Americas


                                              - 15 -
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 16 of 103 PageID: 16



                                             New York, NY 10036
                                             (212) 336-2000

                                             Attorneys for Plaintiffs
                                             Takeda Pharmaceutical Company Limited,
                                             Takeda Pharmaceuticals USA, Inc. and
                                             Takeda Pharmaceuticals America, Inc.




                                    - 16 -
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 17 of 103 PageID: 17




         CERTIFICATION PURSUANT TO LOCAL CIVIL RULES 11.2 & 40.1

       I hereby certify that, to the best of my knowledge, the matter in controversy is not the

subject of any other action pending in any court or of any pending arbitration or administrative

proceeding.


Dated: October 30, 2018                        By: s/ Charles M. Lizza
                                                   Charles M. Lizza
                                                   William C. Baton
                                                    SAUL EWING ARNSTEIN & LEHR LLP
                                                   One Riverfront Plaza, Suite 1520
                                                   Newark, NJ 07102
                                                   (973) 286-6700
                                                   clizza@saul.com
                                                   wbaton@saul.com

                                                       Attorneys for Plaintiffs
                                                       Sucampo AG, Sucampo Pharmaceuticals,
                                                       Inc., Sucampo Pharma, LLC, Takeda
                                                       Pharmaceutical Company Limited, Takeda
                                                       Pharmaceuticals USA, Inc., and Takeda
                                                       Pharmaceuticals America, Inc.


                                                       Of Counsel:

                                                       Preston K. Ratliff II
                                                       Joseph M. O’Malley, Jr.
                                                       Yousef M. Mian
                                                       Edwin Mok
                                                       PAUL HASTINGS LLP
                                                       200 Park Avenue
                                                       New York, NY 10166
                                                       (212) 318-6000

                                                       Attorneys for Plaintiffs
                                                       Sucampo AG, Sucampo Pharmaceuticals,
                                                       Inc. and Sucampo Pharma, LLC

                                                       William F. Cavanaugh
                                                       Aileen M. Fair
                                                       PATTERSON BELKNAP WEBB & TYLER LLP



                                              - 17 -
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 18 of 103 PageID: 18



                                             1133 Avenue of the Americas
                                             New York, NY 10036
                                             (212) 336-2000

                                             Attorneys for Plaintiffs
                                             Takeda Pharmaceutical Company Limited,
                                             Takeda Pharmaceuticals USA, Inc. and
                                             Takeda Pharmaceuticals America, Inc.




                                    - 18 -
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 19 of 103 PageID: 19




                  EXHIBIT A
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 20 of 103 PageID: 20
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 21 of 103 PageID: 21
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 22 of 103 PageID: 22
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 23 of 103 PageID: 23
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 24 of 103 PageID: 24
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 25 of 103 PageID: 25
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 26 of 103 PageID: 26
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 27 of 103 PageID: 27
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 28 of 103 PageID: 28
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 29 of 103 PageID: 29




                  EXHIBIT B
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 30 of 103 PageID: 30
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 31 of 103 PageID: 31
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 32 of 103 PageID: 32
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 33 of 103 PageID: 33
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 34 of 103 PageID: 34
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 35 of 103 PageID: 35
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 36 of 103 PageID: 36
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 37 of 103 PageID: 37
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 38 of 103 PageID: 38
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 39 of 103 PageID: 39
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 40 of 103 PageID: 40
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 41 of 103 PageID: 41




                  EXHIBIT C
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 42 of 103 PageID: 42
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 43 of 103 PageID: 43
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 44 of 103 PageID: 44
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 45 of 103 PageID: 45
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 46 of 103 PageID: 46
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 47 of 103 PageID: 47
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 48 of 103 PageID: 48
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 49 of 103 PageID: 49
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 50 of 103 PageID: 50
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 51 of 103 PageID: 51
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 52 of 103 PageID: 52
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 53 of 103 PageID: 53




                  EXHIBIT D
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 54 of 103 PageID: 54
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 55 of 103 PageID: 55
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 56 of 103 PageID: 56
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 57 of 103 PageID: 57
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 58 of 103 PageID: 58
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 59 of 103 PageID: 59
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 60 of 103 PageID: 60
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 61 of 103 PageID: 61
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 62 of 103 PageID: 62




                  EXHIBIT E
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 63 of 103 PageID: 63
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 64 of 103 PageID: 64
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 65 of 103 PageID: 65
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 66 of 103 PageID: 66
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 67 of 103 PageID: 67
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 68 of 103 PageID: 68
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 69 of 103 PageID: 69
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 70 of 103 PageID: 70
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 71 of 103 PageID: 71
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 72 of 103 PageID: 72




                  EXHIBIT F
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 73 of 103 PageID: 73
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 74 of 103 PageID: 74
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 75 of 103 PageID: 75
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 76 of 103 PageID: 76
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 77 of 103 PageID: 77
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 78 of 103 PageID: 78
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 79 of 103 PageID: 79
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 80 of 103 PageID: 80
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 81 of 103 PageID: 81
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 82 of 103 PageID: 82




                  EXHIBIT G
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 83 of 103 PageID: 83
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 84 of 103 PageID: 84
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 85 of 103 PageID: 85
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 86 of 103 PageID: 86
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 87 of 103 PageID: 87
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 88 of 103 PageID: 88
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 89 of 103 PageID: 89
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 90 of 103 PageID: 90
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 91 of 103 PageID: 91
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 92 of 103 PageID: 92
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 93 of 103 PageID: 93
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 94 of 103 PageID: 94
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 95 of 103 PageID: 95
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 96 of 103 PageID: 96
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 97 of 103 PageID: 97
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 98 of 103 PageID: 98
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 99 of 103 PageID: 99
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 100 of 103 PageID: 100
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 101 of 103 PageID: 101
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 102 of 103 PageID: 102
Case 3:18-cv-15482-FLW-TJB Document 1 Filed 10/30/18 Page 103 of 103 PageID: 103
